Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

by and among

PEABODY ENERGY CORPORATION

and

the Guarantors listed in Schedule A hereto

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Morgan Stanley &Co. LLC

UBS Securities LLC

Citigroup Global Markets Inc.

HSBC Securities (USA) Inc.

RBS Securities Inc.

Banco Bilbao Vizcaya Argentaria, S.A.

Mitsubishi UFJ Securities (USA), Inc.

PNC Capital Markets LLC

Santander Investment Securities Inc.

U.S. Bancorp Investments, Inc.

Wells Fargo Securities, LLC

ANZ Securities, Inc.

Fifth Third Securities, Inc.

nabSecurities, LLC

SMBC Nikko Capital Markets Limited

Standard Chartered Bank

Westpac Banking Corporation

Dated as of November 15, 2011



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 15, 2011, by and among Peabody Energy Corporation, a Delaware
corporation (the “Company”), the Guarantors named in Schedule A hereto
(collectively, the “Guarantors”), and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley &Co. LLC, UBS Securities LLC, Citigroup Global
Markets Inc., HSBC Securities (USA) Inc., RBS Securities Inc., Banco Bilbao
Vizcaya Argentaria, S.A., Mitsubishi UFJ Securities (USA), Inc., PNC Capital
Markets LLC, Santander Investment Securities Inc., U.S. Bancorp Investments,
Inc., Wells Fargo Securities, LLC, ANZ Securities, Inc., Fifth Third Securities,
Inc., nabSecurities, LLC, SMBC Nikko Capital Markets Limited, Standard Chartered
Bank and Westpac Banking Corporation (collectively, the “Initial Purchasers”),
each of whom has agreed to purchase the Company’s 6.00% Senior Notes due 2018
(the “2018 Notes”) and the Company’s 6.25% Senior Notes due 2021 (the “2021
Notes,” and together with 2018 Notes, the “Initial Notes”) fully and
unconditionally guaranteed by the Guarantors (the “Guarantees”) pursuant to the
Purchase Agreement (as defined below). The Initial Notes and the Guarantees
attached thereto are herein collectively referred to as the “Initial
Securities.”

This Agreement is made pursuant to the Purchase Agreement, dated November 7,
2011 (the “Purchase Agreement”), among the Company, the Guarantors and the
Initial Purchasers (i) for the benefit of the Initial Purchasers and (ii) for
the benefit of the holders from time to time of the Initial Securities,
including the Initial Purchasers. In order to induce the Initial Purchasers to
purchase the Initial Securities, the Company has agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 7(g) of the Purchase Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Additional Interest: As defined in Section 4 hereof.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The date of this Agreement.

Commission: The Securities and Exchange Commission.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

issued in the Exchange Offer, (ii) the maintenance of such Registration
Statement continuously effective and the keeping of the Exchange Offer open for
a period not less than the minimum period required pursuant to Section 2(b)
hereof, and (iii) the delivery by the Company to the Registrar under the
Indenture of Exchange Securities in the same aggregate principal amount as the
aggregate principal amount of Initial Securities that were tendered by Holders
thereof pursuant to the Exchange Offer.

Effectiveness Target Date: As defined in Section 4 hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Exchange Offer: The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Initial Securities permitted to be
included therein the opportunity to exchange all such outstanding Initial
Securities held by such Holders for Exchange Securities in an aggregate
principal amount equal to the aggregate principal amount of the Initial
Securities tendered in such exchange offer by such Holders.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exchange Securities: The Notes, each of the same series under the Indenture as
the Initial Notes and the Guarantees attached thereto, to be issued to Holders
in exchange for Initial Securities pursuant to this Agreement.

FINRA: Financial Industry Regulatory Authority, Inc.

Free Writing Prospectus: Each free writing prospectus (as defined in Rule 405
under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities.

Holder: A Person in whose name a Note is registered.

Indemnified Holder: As defined in Section 7(a) hereof.

Indenture: The Indenture, dated as of November 15, 2011, by and among the
Company, the Guarantors and U.S. Bank National Association, as trustee (the
“Trustee”), pursuant to which the Securities are to be issued, as such Indenture
is amended or supplemented from time to time in accordance with the terms
thereof.

Initial Purchasers: As defined in the preamble hereto.

Initial Notes: As defined in the preamble hereto.

Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

 

-2-



--------------------------------------------------------------------------------

Initial Securities: As defined in the preamble hereto.

Interest Payment Date: As defined in the Indenture and the Securities.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Registration Default: As defined in Section 4 hereof.

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Initial Securities pursuant to the Shelf Registration
Statement, which is filed pursuant to the provisions of this Agreement, in each
case, including the Prospectus included therein, all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.

Securities: The Initial Securities and the Exchange Securities.

Securities Act: The Securities Act of 1933, as amended.

Shelf Filing Deadline: As defined in Section 3(a) hereof.

Shelf Registration Statement: As defined in Section 3(a) hereof.

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

SECTION 2. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 5(a) hereof have
been complied with), prior to the 365th calendar day following the Closing Date
the Company shall (i) cause to be filed with the Commission promptly a
Registration Statement under the Securities Act relating to the Exchange
Securities and the Exchange Offer, (ii) use its reasonable best efforts to cause
such Registration Statement to become effective at the earliest possible time,
(iii) in connection with the foregoing, (A) cause the Exchange Offer
Registration Statement to become or be declared effective under the Securities
Act and (B) cause all necessary filings in connection with the registration and
qualification of the Exchange Securities to be made under the state securities
or blue sky laws of such jurisdictions as are necessary to permit Consummation
of the Exchange Offer, and (iv) keep the Exchange Offer Registration Statement
effective until the earliest of (A) two years after the issue date of the
Initial Securities and (B) 180 days after the latest

 

-3-



--------------------------------------------------------------------------------

date of acceptance of Initial Securities for exchange. The Exchange Offer shall
be on the appropriate form permitting registration of the Exchange Securities to
be offered in exchange for the Initial Securities and to permit resales of
Initial Securities held by Broker-Dealers as contemplated by Section 2(c)
hereof.

(b) The Company and the Guarantors shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than 20 business days (or longer if required by
applicable law) to Consummate the Exchange Offer. The Company and the Guarantors
shall cause the Exchange Offer to comply with all applicable federal and state
securities laws. No securities other than the Exchange Securities shall be
included in the Exchange Offer Registration Statement. The Company and the
Guarantors shall use their reasonable best efforts to cause the Exchange Offer
to be Consummated on the earliest practicable date after the Exchange Offer
Registration Statement has become effective.

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Securities that are Initial Securities and
that were acquired for its own account as a result of market-making activities
or other trading activities (other than Initial Securities acquired directly
from the Company), may exchange such Initial Securities pursuant to the Exchange
Offer; however, such Broker-Dealer may be deemed to be an “underwriter” within
the meaning of the Securities Act and must, therefore, deliver a prospectus
meeting the requirements of the Securities Act in connection with any resales of
the Exchange Securities received by such Broker-Dealer in the Exchange Offer,
which prospectus delivery requirement may be satisfied by the delivery by such
Broker-Dealer of the Prospectus contained in the Exchange Offer Registration
Statement. Such “Plan of Distribution” section shall also contain all other
information with respect to such resales by Broker-Dealers that the Commission
may require in order to permit such resales pursuant thereto, but such “Plan of
Distribution” shall not name any such Broker-Dealer or disclose the amount of
Initial Securities held by any such Broker-Dealer except to the extent required
by the Commission as a result of a change in policy after the date of this
Agreement.

Each of the Company and the Guarantors shall use its reasonable best efforts to
keep the Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 5(c) hereof to
the extent necessary to ensure that it is available for resales of Initial
Securities acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

 

-4-



--------------------------------------------------------------------------------

SECTION 3. Shelf Registration.

(a) Shelf Registration. If (i) the Company is not required to file an Exchange
Offer Registration Statement or to consummate the Exchange Offer because the
Exchange Offer is not permitted by applicable law or Commission policy (after
the procedures set forth in Section 5(a) hereof have been complied with),
(ii) for any reason the Exchange Offer is not Consummated within 365 days after
the Closing Date (or if such 365th day is not a Business Day, the next
succeeding Business Day), or (iii) with respect to any Holder of Initial
Securities (A) such Holder is prohibited by applicable law or Commission policy
from participating in the Exchange Offer, or (B) such Holder may not resell the
Exchange Securities acquired by it in the Exchange Offer to the public without
delivering a prospectus and that the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder, or (C) such Holder is a Broker-Dealer and holds Initial Securities
acquired directly from the Company or one of its affiliates, then, upon such
Holder’s request, the Company and the Guarantors shall

(x) promptly deliver to the Holders and to the Trustee written notice thereof
and, at the sole expense of the Company and the Guarantors, cause to be filed a
shelf registration statement pursuant to Rule 415 under the Securities Act,
which may be an amendment to the Exchange Offer Registration Statement (in
either event, the “Shelf Registration Statement”) promptly after such filing
obligation arises (such date being the “Shelf Filing Deadline”), which Shelf
Registration Statement shall provide for resales of all Initial Securities the
Holders of which shall have provided the information required pursuant to
Section 3(b) hereof; and

(y) use their reasonable best efforts to cause such Shelf Registration Statement
to be declared effective by the Commission and to keep such Shelf Registration
Statement effective until the earlier of (x) two years after the issue date of
the Initial Securities and (y) such time as all of the Initial Securities
covered by the Shelf Registration Statement have been sold thereunder.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Initial Securities may include any of its
Initial Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing,
within 20 Business Days after receipt of a request therefor, such information as
the Company may reasonably request for use in connection with any Shelf
Registration Statement or Prospectus or preliminary Prospectus included therein.
Each Holder as to which any Shelf Registration Statement is being effected
agrees to furnish promptly to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Holder not materially misleading.

SECTION 4. Additional Interest. If (i) any of the Registration Statements
required by this Agreement is not filed with the Commission on or prior to the
date specified for such filing in this Agreement, (ii) any of such Registration
Statements has not been declared effective by the Commission on or prior to the
date specified for such effectiveness in this Agreement (the “Effectiveness
Target Date”), (iii) the Exchange Offer has not been Consummated within 365 days
after the Closing Date with respect to the Exchange Offer Registration Statement
or (iv) any

 

-5-



--------------------------------------------------------------------------------

Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or fail to be usable for
its intended purpose without being succeeded immediately by a post-effective
amendment to such Registration Statement that cures such failure and that is
itself immediately declared effective and, in the case of a Shelf Registration
Statement, such failure to remain effective or usable exists for more than 75
days (whether or not consecutive) in any 12-month period as described in the
final paragraph of Section 5(c) (each such event referred to in clauses
(i) through (iv), a “Registration Default”), the Company hereby agrees that the
interest rate borne by the Initial Securities shall be increased by 0.25% per
annum during the 90-day period immediately following the occurrence of any
Registration Default and shall increase by 0.25% per annum at the end of each
subsequent 90-day period, but in no event shall such increase exceed 1.00% per
annum. Following the cure of all Registration Defaults relating to any
particular Initial Securities, the interest rate borne by the relevant Initial
Securities will be reduced to the original interest rate borne by such Initial
Securities; provided, however, that, if after any such reduction in interest
rate, a different Registration Default occurs, the interest rate borne by the
relevant Initial Securities shall again be increased pursuant to the foregoing
provisions. Any amounts of Additional Interest due will be payable in cash on
the same interest payment dates as interest on the Notes is payable.

SECTION 5. Registration Procedures.

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall comply with all of the provisions of
Section 5(c) hereof, shall use their reasonable best efforts to effect such
exchange to permit the sale of Initial Securities being sold in accordance with
the intended method or methods of distribution thereof, and shall comply with
all of the following provisions:

(i) If in the reasonable opinion of counsel to the Company there is a question
as to whether the Exchange Offer is permitted by applicable law, the Company and
the Guarantors hereby agree to seek a no-action letter or other favorable
decision from the Commission allowing the Company and the Guarantors to
Consummate an Exchange Offer for such Initial Securities. The Company and the
Guarantors hereby agree to pursue the issuance of such a decision to the
Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy. The Company and the
Guarantors hereby agree, however, to (A) participate in telephonic conferences
with the Commission, (B) deliver to the Commission staff an analysis prepared by
counsel to the Company setting forth the legal bases, if any, upon which such
counsel has concluded that such an Exchange Offer should be permitted and
(C) diligently pursue a favorable resolution by the Commission staff of such
submission.

(ii) As a condition to its participation in the Exchange Offer pursuant to the
terms of this Agreement, each Holder of Initial Securities shall furnish, upon
the request of the Company, prior to the Consummation thereof, a written
representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Securities to

 

-6-



--------------------------------------------------------------------------------

be issued in the Exchange Offer and (C) it is acquiring the Exchange Securities
in its ordinary course of business. In addition, all such Holders of Initial
Securities shall otherwise cooperate in the Company’s preparations for the
Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Initial Securities acquired by such
Holder directly from the Company.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, each of the Company and the Guarantors shall comply with all the
provisions of Section 5(c) hereof and shall use its reasonable best efforts to
effect such registration to permit the sale of the Initial Securities being sold
in accordance with the intended method or methods of distribution thereof, and
pursuant thereto each of the Company and the Guarantors will as reasonably
expeditiously as possible prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the
Securities Act, which form shall be available for the sale of the Initial
Securities in accordance with the intended method or methods of distribution
thereof.

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Initial
Securities (including, without limitation, any Registration Statement and the
related Prospectus required to permit resales of Initial Securities by
Broker-Dealers), each of the Company and the Guarantors shall:

(i) use its reasonable best efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 2 or
3 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Initial Securities during the period required by this Agreement, the
Company shall file promptly an appropriate amendment to such Registration
Statement, in the case of clause (A), correcting any such misstatement or
omission, and, in the case of either clause (A) or (B), use its reasonable best
efforts to cause such amendment to be declared effective and such Registration
Statement and the related Prospectus to become usable for their intended
purpose(s) as soon as practicable thereafter;

 

-7-



--------------------------------------------------------------------------------

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 2 or 3 hereof, as applicable, or such shorter period as will terminate
when all Initial Securities covered by such Registration Statement have been
sold; cause the Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, if such a filing is required, and to comply fully with the
applicable provisions of Rules 424 and 430A under the Securities Act in a timely
manner; and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;

(iii) in the case of any Shelf Registration Statement or any resale of Initial
Securities by Broker-Dealers, advise the underwriter(s) and selling Holders
and/or such Broker-Dealers, as applicable, promptly and, if requested by such
Persons, to confirm such advice in writing, (A) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to such Registration Statement or any post-effective amendment thereto,
when the same has become effective, (B) of any request by the Commission for
amendments to such Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of the such
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Initial Securities for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any of the preceding purposes or (D) of the existence of any fact or the
happening of any event that makes any statement of a material fact made in such
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in such Registration Statement or the
Prospectus in order to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the applicable Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Initial
Securities under state securities or blue sky laws, each of the Company and the
Guarantors shall use its reasonable best efforts to obtain the withdrawal or
lifting of such order at the earliest possible time;

(iv) in the case of any Underwritten Offering using a Shelf Registration
Statement, furnish without charge to each of the Initial Purchasers, each
selling Holder named in any Shelf Registration Statement, and each of the
underwriter(s) before filing with the Commission, copies of any Shelf
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Shelf Registration Statement or Prospectus (excluding
all documents incorporated by reference after the initial filing of such Shelf
Registration Statement, if otherwise available on the Commission’s EDGAR

 

-8-



--------------------------------------------------------------------------------

system), and the Company will not file any such Shelf Registration Statement or
Prospectus or any amendment or supplement to any such Registration Statement or
Prospectus (excluding all such documents incorporated by reference, if otherwise
available on the Commission’s EDGAR system) to which an Initial Purchaser of
Initial Securities covered by such Shelf Registration Statement or the
underwriter(s), if any, shall reasonably object in writing within five Business
Days after the receipt thereof (such objection to be deemed timely made upon
confirmation of telecopy transmission within such period). The objection of an
Initial Purchaser or underwriter shall be deemed to be reasonable only if such
Shelf Registration Statement, amendment, Prospectus or supplement, as
applicable, as proposed to be filed, contains a material misstatement or
omission. If such material misstatement or omission is corrected, such objection
will cease to be considered reasonable for purposes of this clause (iv);

(v) in the case of any Underwritten Offering using a Shelf Registration
Statement, make available at reasonable times for inspection by the Initial
Purchasers, the managing underwriter(s) participating in any Underwritten
Offering pursuant to such Shelf Registration Statement and any attorney or
accountant retained by such Initial Purchasers or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of
each of the Company and the Guarantors and use commercially reasonable efforts
to cause the Company’s and the Guarantors’ officers, directors and employees to
supply all information reasonably requested by any such Holder, underwriter,
attorney or accountant in connection with such Shelf Registration Statement or
any post-effective amendment thereto subsequent to the filing thereof and prior
to its effectiveness and to participate in meetings with investors to the extent
reasonably requested by the managing underwriter(s); provided that all
information provided by the Company shall be kept confidential by such persons,
unless disclosure thereof is required or requested under compulsion of law, by
order or act of any court or governmental or regulatory authority or body or
such information is or has become available to the public generally through the
Company or through a third party without an accompanying obligation of
confidentiality owed by such person to the Company or the Company consents to
the non-confidential treatment of such information;

(vi) in the case of any Underwritten Offering using a Shelf Registration
Statement, if requested by any selling Holders or the underwriter(s), promptly
incorporate in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s) may reasonably request to have included
therein, including, without limitation, information relating to the “Plan of
Distribution” of the Initial Securities, information with respect to the
principal amount of Initial Securities being sold to such underwriter(s), the
purchase price being paid therefor and any other terms of the offering of the
Initial Securities to be sold in such offering; and make all required filings of
such Prospectus supplement or post-effective amendment as soon as practicable
after the Company is notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

 

-9-



--------------------------------------------------------------------------------

(vii) use its reasonable best efforts to cause the Initial Securities covered by
the Registration Statement to be rated with the appropriate rating agencies, if
so requested by the Holders of a majority in aggregate principal amount of
Securities covered thereby or the underwriter(s), if any;

(viii) in the case of any Shelf Registration Statement, furnish to each Initial
Purchaser, each selling Holder and each of the underwriter(s), if any, without
charge, at least one copy of the Shelf Registration Statement, as first filed
with the Commission, and of each amendment thereto, excluding financial
statements and schedules, all documents incorporated by reference therein and
all exhibits (and excluding exhibits incorporated therein by reference, if
otherwise available on the Commission’s EDGAR system);

(ix) in the case of any Shelf Registration Statement or any resale of Initial
Securities by Broker-Dealers, deliver to each selling Holder and each of the
underwriter(s), if any, and/or such Broker-Dealers, as applicable, without
charge, as many copies of the Prospectus (including each preliminary prospectus)
and any amendment or supplement thereto as such Persons reasonably may request;
each of the Company and the Guarantors hereby consents to the use of the
Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Initial Securities covered by the Prospectus or any
amendment or supplement thereto;

(x) in the case of any Underwritten Offering using a Shelf Registration
Statement, enter into such agreements (including an underwriting agreement), and
make such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Initial Securities pursuant to any Shelf Registration Statement contemplated by
this Agreement, all to such extent as may be reasonably requested by any Initial
Purchaser or by any Holder of Initial Securities or underwriter in connection
with any sale or resale pursuant to any Shelf Registration Statement
contemplated by this Agreement; each of the Company and the Guarantors shall:

(A) furnish to each Initial Purchaser, each selling Holder and each underwriter,
if any, in such substance and scope as they may reasonably request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the date of effectiveness of the Shelf Registration Statement:

(1) a certificate, dated the date of effectiveness of the Shelf Registration
Statement, signed by the Chief Executive Officer or President and its Chief
Financial Officer or Treasurer of each of the Company and the Guarantors,
confirming, as of the date thereof, the matters set forth in paragraphs (A),
(B), (C) and (D) of Section 7(j) of the Purchase Agreement and such other
matters as such parties may reasonably request;

 

-10-



--------------------------------------------------------------------------------

(2) an opinion, dated the date of effectiveness of the Shelf Registration
Statement of counsel for the Company and the Guarantors, covering the matters
set forth in Section 7(c) of the Purchase Agreement and such other matter as
such parties may reasonably request, and in any event including a statement to
the effect that such counsel has participated in conferences with officers and
other representatives of the Company and the Guarantors, representatives of the
independent public accountants for the Company and the Guarantors,
representatives of the underwriter(s) and counsel to the underwriter(s) in
connection with the preparation of such Shelf Registration Statement and the
related Prospectus and have considered the matters required to be stated therein
and the statements contained therein, although such counsel has not
independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the applicable Shelf Registration Statement, at the time such Shelf
Registration Statement or any post-effective amendment thereto became effective
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus contained in such Shelf Registration
Statement as of its date contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Without limiting the foregoing, such counsel may state further that
such counsel assumes no responsibility for, and has not independently verified,
the accuracy, completeness or fairness of the financial statements, notes and
schedules and other accounting, financial and statistical data included in any
Shelf Registration Statement contemplated by this Agreement or the related
Prospectus; and

(3) a customary comfort letter, dated as of the date of effectiveness of the
Shelf Registration Statement, and a “bring down comfort letter” from the
Company’s independent public accountants, in the customary form and covering
matters of the type customarily requested to be covered in comfort letters by
underwriters in connection with primary underwritten offerings, and covering or
affirming the matters set forth in the comfort letters delivered pursuant to
Sections 7(h) and (i) of the Purchase Agreement, without exception;

(B) set forth in full or incorporate by reference in the underwriting agreement,
if any, the indemnification provisions and procedures of Section 7 hereof with
respect to all parties to be indemnified pursuant to said Section; and

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 5(c)(x)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company or any of the Guarantors pursuant to this
Section 5(c)(x), if any.

 

-11-



--------------------------------------------------------------------------------

If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 5(c)(x)(A)(1) hereof cease to be true and
correct, the Company or the Guarantors shall so advise the Initial Purchasers
and the underwriter(s), if any, and each selling Holder promptly and, if
requested by such Persons, shall confirm such advice in writing;

(xi) use its reasonable best efforts to prior to any public offering of Initial
Securities, cooperate with the selling Holders, the underwriter(s), if any, and
their respective counsel in connection with the registration and qualification
of the Initial Securities under the state securities or blue sky laws of such
jurisdictions as the selling Holders or underwriter(s), if any, may request and
do any and all other acts or things necessary to enable the disposition in such
jurisdictions of the Initial Securities covered by the Shelf Registration
Statement; provided, however, that neither the Company nor the Guarantors shall
be required to register or qualify as a foreign corporation where it is not then
so qualified or to take any action that would subject it to the service of
process in suits or to taxation, other than as to matters and transactions
relating to the Shelf Registration Statement, in any jurisdiction where it is
not then so subject;

(xii) shall issue, upon the request of any Holder of Initial Securities covered
by the Shelf Registration Statement, Exchange Securities having an aggregate
principal amount equal to the aggregate principal amount of Initial Securities
surrendered to the Company by such Holder in exchange therefor or being sold by
such Holder; such Exchange Securities to be registered in the name of such
Holder or in the name of the purchaser(s) of such Securities, as the case may
be; in return, the Initial Securities held by such Holder shall be surrendered
to the Company for cancellation;

(xiii) cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Initial Securities to be sold and not bearing any restrictive legends; and
enable such Initial Securities to be in such denominations and registered in
such names as the Holders or the underwriter(s), if any, may reasonably request
at least two Business Days prior to any sale of Initial Securities made by such
Holders or underwriter(s);

(xiv) use its reasonable best efforts to cause the Initial Securities covered by
the Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter(s), if any, to consummate the disposition of
such Initial Securities, subject to the proviso contained in Section 5(c)(xi)
hereof;

(xv) in the case of any Shelf Registration Statement or any resale of Initial
Securities by Broker-Dealers, if any fact or event contemplated by
Section 5(c)(iii)(D) hereof shall exist or have occurred, prepare a supplement
or post-effective amendment to the applicable Registration Statement or related
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of Initial
Securities, the Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements, in the light of the circumstances under which they were made,
therein not misleading;

 

-12-



--------------------------------------------------------------------------------

(xvi) provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and provide the
Trustee under the Indenture with printed certificates for such Securities which
are in a form eligible for deposit with The Depository Trust Company and take
all other action necessary to ensure that all such Securities are eligible for
deposit with The Depository Trust Company;

(xvii) cooperate and assist in any filings required to be made with the FINRA
and in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of the FINRA;

(xviii) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
security holders, as soon as practicable, a consolidated earning statement
meeting the requirements of Rule 158 (which need not be audited) for the
twelve-month period (A) commencing at the end of any fiscal quarter in which
Initial Securities are sold to underwriters in a firm commitment or reasonable
best efforts Underwritten Offering or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of the Registration Statement;

(xix) use its reasonable best efforts to cause the Indenture to be qualified
under the Trust Indenture Act not later than the effective date of the first
Registration Statement required by this Agreement, and, in connection therewith,
cooperate with the Trustee and the Holders of Securities to effect such changes
to the Indenture as may be required for such Indenture to be so qualified in
accordance with the terms of the Trust Indenture Act; and to execute and use its
reasonable best efforts to cause the Trustee to execute, all documents that may
be required to effect such changes and all other forms and documents required to
be filed with the Commission to enable such Indenture to be so qualified in a
timely manner;

(xx) use its reasonable best efforts to cause all Securities covered by the
Registration Statement to be listed on each securities exchange or automated
quotation system on which similar securities issued by the Company are then
listed if reasonably requested by the Holders of a majority in aggregate
principal amount of Initial Securities or the managing underwriter(s), if any;
and

(xxi) provide promptly to each Holder upon request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act; provided that any such document shall be deemed to have been
provided to each Holder to the extent that they have been posted on the
Commission’s EDGAR system or on the Company’s website.

 

-13-



--------------------------------------------------------------------------------

Each Holder agrees by acquisition of an Initial Security that, upon receipt of
any notice from the Company of the existence of any fact of the kind described
in Section 5(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Initial Securities pursuant to the applicable Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 5(c)(xv) hereof, or until it is
advised in writing (the “Advice”) by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus. If so directed by
the Company, each Holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Initial Securities that was current at the time
of receipt of such notice. In the event the Company shall give any such notice,
the time period regarding the effectiveness of such Registration Statement set
forth in Section 2 or 3 hereof, as applicable, shall be extended by the number
of days during the period from and including the date of the giving of such
notice pursuant to Section 5(c)(iii)(D) hereof to and including the date when
each selling Holder covered by such Registration Statement shall have received
the copies of the supplemented or amended Prospectus contemplated by
Section 5(c)(xv) hereof or shall have received the Advice; provided, however,
that an extension of not more than 75 days shall not be taken into account in
determining whether Additional Interest is due pursuant to Section 4 hereof or
the amount of such Additional Interest, it being agreed that the Company’s
option to suspend use of a Shelf Registration Statement pursuant to this
paragraph for not more than 75 days shall not be treated as a Registration
Default for purposes of Section 5 hereof.

SECTION 6. Registration Expenses.

(a) All expenses incident to the Company’s and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Company and the Guarantors,
jointly and severally, regardless of whether a Registration Statement becomes
effective, including, without limitation: (i) all registration and filing fees
and expenses (including filings made by any Initial Purchaser or Holder with
FINRA (and, if applicable, the fees and expenses of any “qualified independent
underwriter” and their counsel that may be required by the rules and regulations
of the FINRA)); (ii) all fees and expenses of compliance with federal securities
and state securities or blue sky laws; (iii) all expenses of printing (including
printing certificates for the Exchange Securities to be issued in the Exchange
Offer and printing of Prospectuses), messenger and delivery services and
telephone; (iv) all fees and disbursements relating to the qualification of the
Indenture under applicable securities laws; (v) the fees and disbursements of
the Trustee and its counsel; (vi) all fees and disbursements of counsel for the
Company, the Guarantors and, subject to Section 6(b) hereof, the Holders of
Initial Securities; (vii) all application and filing fees in connection with
listing the Exchange Securities on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (viii) all fees and
disbursements of independent certified public accountants of the Company and the
Guarantors (including the expenses of any comfort letters, in customary form,
required by or incident to such performance).

Each of the Company and the Guarantors will, in any event, bear their internal
expenses (including, without limitation, all salaries and expenses of their
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

 

-14-



--------------------------------------------------------------------------------

(b) In connection with any Shelf Registration Statement required by this
Agreement, the Company and the Guarantors, jointly and severally, will reimburse
the Initial Purchasers and the Holders of Initial Securities being registered
pursuant to the Shelf Registration Statement for the reasonable fees and
disbursements of not more than one counsel, who shall be Shearman & Sterling LLP
or such other counsel as may be chosen by the Holders of a majority in principal
amount of the Initial Securities for whose benefit the Shelf Registration
Statement is being prepared.

SECTION 7. Indemnification.

(a) The Company and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with (x) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
(y) any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto), any Free
Writing Prospectus used in violation of this Agreement or any “issuer
information” filed, or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages, liabilities or expenses are caused by
an untrue statement or omission or alleged untrue statement or omission that is
made in reliance upon and in conformity with information relating to any of the
Holders furnished in writing to the Company by any of the Holders expressly for
use therein. This indemnity agreement shall be in addition to any liability
which the Company or any of the Guarantors may otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company or the Guarantors of their obligations
pursuant to this

 

-15-



--------------------------------------------------------------------------------

Agreement unless such failure results in the forfeiture of substantial rights.
Such Indemnified Holder shall have the right to employ their own counsel in any
such action and the fees and expenses of one such counsel shall be paid, as
incurred, by the Company and the Guarantors only if (i) the Indemnified Holder
and the Company and the Guarantors shall have mutually agreed; (ii) the
Indemnified Holder shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Company and the Guarantors; or (iii) the named parties in any
such proceeding (including any impleaded parties) include both the Company and
Guarantors and the Indemnified Holder and representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them. The Company and the Guarantors shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for such Indemnified Holders, which firm shall be
designated by the Holders. The Company and the Guarantors shall be liable for
any settlement of any such action or proceeding effected with the Company’s and
the Guarantors’ prior written consent, which consent shall not be withheld
unreasonably, and each of the Company and the Guarantors agrees to indemnify and
hold harmless any Indemnified Holder from and against any loss, claim, damage,
liability or expense by reason of any settlement of any action effected with the
written consent of the Company and the Guarantors. The Company and the
Guarantors shall not, without the prior written consent of each Indemnified
Holder, settle or compromise or consent to the entry of judgment in or otherwise
seek to terminate any pending or threatened action, claim, litigation or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not any Indemnified Holder is a party thereto), unless
such settlement, compromise, consent or termination includes an unconditional
release of each Indemnified Holder from all liability arising out of such
action, claim, litigation or proceeding. No indemnifying party shall be liable
for any settlement or compromise of, or consent to the entry of judgment with
respect to, any such action or claim effected without its consent.

(b) Each Holder of Initial Securities agrees, severally and not jointly, to
indemnify and hold harmless the Company, the Guarantors and their respective
directors, officers, employees and agents and any Person controlling (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
the Company or any of the Guarantors, and the respective officers, directors,
partners, employees, representatives and agents of each such Person, to the same
extent as the foregoing indemnity from the Company and the Guarantors to each of
the Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement or Prospectus. In case any
action or proceeding shall be brought against the Company, the Guarantors or
their respective directors or officers or any such controlling person in respect
of which indemnity may be sought against a Holder of Initial Securities, such
Holder shall have the rights and duties given the Company and the Guarantors,
and the Company, the Guarantors, their respective directors and officers and
such controlling person shall have the rights and duties given to each Holder by
the preceding paragraph.

 

-16-



--------------------------------------------------------------------------------

(c) If the indemnification provided for in this Section 7 is unavailable to an
indemnified party under Section 7(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the Company and the Guarantors
shall be deemed to be equal to the total net proceeds (after excluding any
discounts received by the Initial Purchasers) to the Company and the Guarantors
from the Initial Placement), or if such allocation is not permitted by
applicable law, the relative fault of the Company and the Guarantors, on the one
hand, and the Holders, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of the Company on the one hand and of the Indemnified Holders on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or any
of the Guarantors, on the one hand, or the Indemnified Holders, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages, liabilities and
expenses referred to above shall be deemed to include, subject to the
limitations set forth in the second paragraph of Section 7(a) hereof, any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

The Company, the Guarantors and each Holder of Initial Securities agree that it
would not be just and equitable if contribution pursuant to this Section 7(c)
were determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 7, none of the
Holders (and its related Indemnified Holders) shall be required to contribute,
in the aggregate, any amount in excess of the amount by which the total discount
received by such Holder from the sale of the Initial Securities exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 7(c) are several in
proportion to the respective principal amount of Initial Securities held by each
of the Holders hereunder and not joint.

 

-17-



--------------------------------------------------------------------------------

SECTION 8. Rule 144A. Each of the Company and the Guarantors hereby agrees with
each Holder, for so long as any Initial Securities remain outstanding, to make
available to any Holder or beneficial owner of Initial Securities in connection
with any sale thereof and any prospective purchaser of such Initial Securities
from such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Securities Act in order to permit resales of such Initial
Securities pursuant to Rule 144A under the Securities Act.

SECTION 9. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Initial Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lock-up letters and
other documents required under the terms of such underwriting arrangements.

SECTION 10. Selection of Underwriters. The Holders of Initial Securities covered
by the Shelf Registration Statement who desire to do so may sell such Initial
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker(s) and managing underwriter(s) that will administer such
offering will be selected by the Holders of a majority in aggregate principal
amount of the Initial Securities included in such offering; provided, however,
that such investment banker(s) and managing underwriter(s) must be satisfactory
to the Company.

SECTION 11. Miscellaneous.

(a) Remedies. Each of the Company and the Guarantors hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agree to waive the
defense in any action for specific performance that a remedy at law would be
adequate. The Initial Purchasers and the Holders acknowledge and agree that the
Additional Interest provided by Section 4 of this Agreement shall be the
exclusive monetary remedy available to Holders for any Registration Default.

(b) No Inconsistent Agreements. Each of the Company and the Guarantors will not
on or after the date of this Agreement enter into any agreement with respect to
their securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s or any of
the Guarantors’ securities under any agreement in effect on the date hereof.

(c) Adjustments Affecting the Securities. The Company will not take any action,
or permit any change to occur, with respect to the Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.

(d) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 4 hereof and this Section 11(d)(i), obtained the written consent of
Holders of all outstanding Initial Securities and

 

-18-



--------------------------------------------------------------------------------

(ii) in the case of all other provisions hereof, obtained the written consent of
Holders of a majority of the outstanding principal amount of Initial Securities
(excluding any Initial Securities held by the Company or its Affiliates).
Notwithstanding the foregoing, a waiver or consent to departure from the
provisions hereof that relates exclusively to the rights of Holders whose
securities are being tendered pursuant to the Exchange Offer and that does not
affect directly or indirectly the rights of other Holders whose securities are
not being tendered pursuant to such Exchange Offer may be given by the Holders
of a majority of the outstanding principal amount of Initial Securities being
tendered or registered; provided, however, that, with respect to any matter that
directly or indirectly affects the rights of any Initial Purchaser hereunder,
the Company shall obtain the written consent of each such Initial Purchaser with
respect to which such amendment, qualification, supplement, waiver, consent or
departure is to be effective.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(f) if to the Company:

701 Market Street

St. Louis, MO 63101-1826

Attention: Chief Financial Officer

Fax: (314) 342-7597

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3909

Attention: Risë B. Norman, Esq.

Fax: (212) 455-2502

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Initial Securities; provided, however, that this Agreement shall not
inure to the benefit of or be binding upon a successor or assign of a Holder
unless and to the extent such successor or assign acquired Initial Securities
from such Holder.

 

-19-



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(j) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Initial Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

[Signature Pages Follow]

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

PEABODY ENERGY CORPORATION By:   /s/ Carey J. Dubois   Carey J. Dubois   Vice
President and Treasurer

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS

 

  American Land Development, LLC   American Land Holdings of Colorado, LLC  
American Land Holdings of Illinois, LLC   American Land Holdings of Indiana, LLC
  American Land Holdings of Kentucky, LLC   American Land Holdings of West
Virginia, LLC   Arid Operations, Inc.   Big Ridge, Inc.   Big Sky Coal Company  
Black Hills Mining Company, LLC   BTU Western Resources, Inc.   Caballo Grande,
LLC   Caseyville Dock Company, LLC   Central States Coal Reserves of Illinois,
LLC   Central States Coal Reserves of Indiana, LLC   Century Mineral Resources,
Inc.   Coal Reserves Holding Limited Liability Company No. 1   COALSALES II, LLC
  Colorado Yampa Coal Company   Conservancy Resources, LLC   Cottonwood Land
Company   Cyprus Creek Land Company   Cyprus Creek Land Resources, LLC   Dyson
Creek Coal Company, LLC   Dyson Creek Mining Company, LLC   El Segundo Coal
Company, LLC   Elkland Holdings, LLC   Falcon Coal Company, LLC   Gallo Finance
Company   Gold Fields Chile, LLC   Gold Fields Mining, LLC   Gold Fields Ortiz,
LLC   Hayden Gulch Terminal, LLC   Highwall Mining Services Company   Hillside
Recreational Lands, LLC   HMC Mining, LLC   Illinois Land Holdings, LLC  
Independence Material Handling, LLC   James River Coal Terminal, LLC   Juniper
Coal Company   Kayenta Mobile Home Park, Inc.   Kentucky Syngas, LLC   Lively
Grove Energy, LLC

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

  Lively Grove Energy Partners, LLC   Marigold Electricity, LLC   Midco Supply
and Equipment Company   Midwest Coal Acquisition Corp.   Midwest Coal Reserves
of Illinois, LLC   Midwest Coal Reserves of Indiana, LLC   Moffat County Mining,
LLC   Mustang Energy Company, LLC   New Mexico Coal Resources, LLC   Pacific
Export Resources, LLC   Peabody America, Inc.   Peabody Archveyor, LLC   Peabody
Arclar Mining, LLC   Peabody Bear Run Mining, LLC   Peabody Bear Run Services,
LLC   Peabody Caballo Mining, LLC   Peabody Cardinal Gasification, LLC   Peabody
COALSALES, LLC   Peabody COALTRADE International (CTI), LLC   Peabody COALTRADE,
LLC   Peabody Colorado Operations, LLC   Peabody Colorado Services, LLC  
Peabody Coulterville Mining, LLC   Peabody Development Company, LLC   Peabody
Electricity, LLC   Peabody Employment Services, LLC   Peabody Energy Generation
Holding Company   Peabody Energy Investments, Inc.   Peabody Energy Solutions,
Inc.   Peabody Gateway North Mining, LLC   Peabody Gateway Services, LLC  
Peabody Holding Company, LLC   Peabody Illinois Services, LLC   Peabody Indiana
Services, LLC   Peabody International Investments, Inc.   Peabody International
Services, Inc.   Peabody Investments Corp.   Peabody Midwest Management
Services, LLC   Peabody Midwest Mining, LLC   Peabody Midwest Operations, LLC  
Peabody Midwest Services, LLC   Peabody Natural Gas, LLC   Peabody Natural
Resources Company   Peabody New Mexico Services, LLC   Peabody Operations
Holding, LLC

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

  Peabody Powder River Mining, LLC   Peabody Powder River Operations, LLC  
Peabody Powder River Services, LLC   Peabody PowerTree Investments, LLC  
Peabody Recreational Lands, LLC   Peabody Rocky Mountain Management Services,
LLC   Peabody Rocky Mountain Services, LLC   Peabody Sage Creek Mining, LLC  
Peabody School Creek Mining, LLC   Peabody Services Holding, LLC   Peabody
Southwest, LLC   Peabody Southwestern Coal Company   Peabody Terminal Holding
Company, Inc.   Peabody Terminals, LLC   Peabody Twentymile Mining, LLC  
Peabody Venezuela Coal Corp.   Peabody Venture Fund, LLC   Peabody-Waterside
Development, LLC   Peabody Western Coal Company   Peabody Wild Boar Mining, LLC
  Peabody Wild Boar Services, LLC   Peabody Williams Fork Mining, LLC   Peabody
Wyoming Gas, LLC   Peabody Wyoming Services, LLC   PEC Equipment Company, LLC  
Point Pleasant Dock Company, LLC   Pond River Land Company   Porcupine
Production, LLC   Porcupine Transportation, LLC   Riverview Terminal Company  
Sage Creek Holdings, LLC   School Creek Coal Resources, LLC   Seneca Coal
Company, LLC   Shoshone Coal Corporation   Star Lake Energy Company, L.L.C.  
Sugar Camp Properties, LLC   Thoroughbred Generating Company, LLC   Thoroughbred
Mining Company, LLC   Twentymile Coal, LLC   West Roundup Resources, LLC

 

By:   /s/ Carey J. Dubois   Carey J. Dubois   Vice President and Treasurer

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

Acting as Representative of the several Initial Purchasers named in the
Registration Rights Agreement.

 

By:  

Merrill Lynch, Pierce, Fenner & Smith

                    Incorporated

By:   /s/ Jeffrey Bloomquist  

Name:   Jeffrey Bloomquist

Title:     Managing Director

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Schedule A

SUBSIDIARY GUARANTORS

 

  American Land Development, LLC   American Land Holdings of Colorado, LLC  
American Land Holdings of Illinois, LLC   American Land Holdings of Indiana, LLC
  American Land Holdings of Kentucky, LLC   American Land Holdings of West
Virginia, LLC   Arid Operations, Inc.   Big Ridge, Inc.   Big Sky Coal Company  
Black Hills Mining Company, LLC   BTU Western Resources, Inc.   Caballo Grande,
LLC   Caseyville Dock Company, LLC   Central States Coal Reserves of Illinois,
LLC   Central States Coal Reserves of Indiana, LLC   Century Mineral Resources,
Inc.   Coal Reserves Holding Limited Liability Company No. 1   COALSALES II, LLC
  Colorado Yampa Coal Company   Conservancy Resources, LLC   Cottonwood Land
Company   Cyprus Creek Land Company   Cyprus Creek Land Resources, LLC   Dyson
Creek Coal Company, LLC   Dyson Creek Mining Company, LLC   El Segundo Coal
Company, LLC   Elkland Holdings, LLC   Falcon Coal Company, LLC   Gallo Finance
Company   Gold Fields Chile, LLC   Gold Fields Mining, LLC   Gold Fields Ortiz,
LLC   Hayden Gulch Terminal, LLC   Highwall Mining Services Company   Hillside
Recreational Lands, LLC   HMC Mining, LLC   Illinois Land Holdings, LLC  
Independence Material Handling, LLC   James River Coal Terminal, LLC   Juniper
Coal Company   Kayenta Mobile Home Park, Inc.



--------------------------------------------------------------------------------

  Kentucky Syngas, LLC   Lively Grove Energy, LLC   Lively Grove Energy
Partners, LLC   Marigold Electricity, LLC   Midco Supply and Equipment Company  
Midwest Coal Acquisition Corp.   Midwest Coal Reserves of Illinois, LLC  
Midwest Coal Reserves of Indiana, LLC   Moffat County Mining, LLC   Mustang
Energy Company, LLC   New Mexico Coal Resources, LLC   Pacific Export Resources,
LLC   Peabody America, Inc.   Peabody Archveyor, LLC   Peabody Arclar Mining,
LLC   Peabody Bear Run Mining, LLC   Peabody Bear Run Services, LLC   Peabody
Caballo Mining, LLC   Peabody Cardinal Gasification, LLC   Peabody COALSALES,
LLC   Peabody COALTRADE International (CTI), LLC   Peabody COALTRADE, LLC  
Peabody Colorado Operations, LLC   Peabody Colorado Services, LLC   Peabody
Coulterville Mining, LLC   Peabody Development Company, LLC   Peabody
Electricity, LLC   Peabody Employment Services, LLC   Peabody Energy Generation
Holding Company   Peabody Energy Investments, Inc.   Peabody Energy Solutions,
Inc.   Peabody Gateway North Mining, LLC   Peabody Gateway Services, LLC  
Peabody Holding Company, LLC   Peabody Illinois Services, LLC   Peabody Indiana
Services, LLC   Peabody International Investments, Inc.   Peabody International
Services, Inc.   Peabody Investments Corp.   Peabody Midwest Management
Services, LLC   Peabody Midwest Mining, LLC   Peabody Midwest Operations, LLC  
Peabody Midwest Services, LLC   Peabody Natural Gas, LLC   Peabody Natural
Resources Company



--------------------------------------------------------------------------------

  Peabody New Mexico Services, LLC   Peabody Operations Holding, LLC   Peabody
Powder River Mining, LLC   Peabody Powder River Operations, LLC   Peabody Powder
River Services, LLC   Peabody PowerTree Investments, LLC   Peabody Recreational
Lands, LLC   Peabody Rocky Mountain Management Services, LLC   Peabody Rocky
Mountain Services, LLC   Peabody Sage Creek Mining, LLC   Peabody School Creek
Mining, LLC   Peabody Services Holding, LLC   Peabody Southwest, LLC   Peabody
Southwestern Coal Company   Peabody Terminal Holding Company, Inc.   Peabody
Terminals, LLC   Peabody Twentymile Mining, LLC   Peabody Venezuela Coal Corp.  
Peabody Venture Fund, LLC   Peabody-Waterside Development, LLC   Peabody Western
Coal Company   Peabody Wild Boar Mining, LLC   Peabody Wild Boar Services, LLC  
Peabody Williams Fork Mining, LLC   Peabody Wyoming Gas, LLC   Peabody Wyoming
Services, LLC   PEC Equipment Company, LLC   Point Pleasant Dock Company, LLC  
Pond River Land Company   Porcupine Production, LLC   Porcupine Transportation,
LLC   Riverview Terminal Company   Sage Creek Holdings, LLC   School Creek Coal
Resources, LLC   Seneca Coal Company, LLC   Shoshone Coal Corporation   Star
Lake Energy Company, L.L.C.   Sugar Camp Properties, LLC   Thoroughbred
Generating Company, LLC   Thoroughbred Mining Company, LLC   Twentymile Coal,
LLC   West Roundup Resources, LLC